NO. 07-09-0324-CV

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                       PANEL C

                                NOVEMBER 5, 2009
                         ______________________________

                                WENDELL H. TAYLOR,

                                                            Appellant

                                           V.

                    ZURICH AMERICAN INSURANCE COMPANY,

                                                            Appellee

                         ______________________________

       FROM THE COUNTY COURT AT LAW NO. 3 OF LUBBOCK COUNTY;

          NO. 2008-562,834; HON. PAULA DAVIS LANEHART, PRESIDING
                      _______________________________

                          ON ABATEMENT AND REMAND
                        _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

      Appellant Wendell H. Taylor appeals as an indigent from the final judgment of the

trial court. On October 30, 2009, the County Clerk of Lubbock County filed a formal

contest to Taylor’s request to proceed as an indigent.

      Per Texas Rule of Appellate Procedure 20.1(e), the court clerk may contest an

affidavit of indigency. Consequently, we abate this appeal and remand the cause to the

County Court of Law No. 3 of Lubbock County (trial court) for further proceedings. Upon
remand, the trial court shall undertake those proceedings necessary (which may include

an evidentiary hearing) to determine:

       1. whether appellant desires to prosecute the appeal; and

       2. whether appellant is indigent and unable to pay all or some of the costs
       which may be incurred in prosecuting the appeal.

       The trial court thereafter shall issue an appropriate order addressing the foregoing

matters and cause the order to be filed with the clerk of this court on or before December

4, 2009. So too shall it cause any hearing it may hold to be transcribed, which transcription

along with any evidence received must then be filed with the clerk of this court by the same

date. Should further time be needed by the trial court to perform these tasks, then same

must be requested before December 4, 2009.

       It is so ordered.

                                                  Per Curiam




                                             2